PER CURIAM.
We affirm.in all respects except two. We remand to the trial court with instructions to amend its final judgment to indicate the court’s ruling on Alan and Jennifer Hays’ counterclaim for defective workmanship against Altamira Construction Corporation (Altamira) and to award prejudgment interest to Altamira on its cross appeal. Altamira’s damages accrued as of the date Hays refused payment resulting in Altamira’s withdrawal from the job. Cf. Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985); Ferrell v. Ashmore, 507 So.2d 691 (Fla. 1st DCA 1991). Since it is unclear from the final judgment appealed whether the trial court considered and ruled upon the Hays’ counterclaim, we remand to the trial court.
AFFIRMED AND REMANDED WITH DIRECTIONS.
GUNTHER and STONE, JJ., and WALDEN, JAMES H., Senior Judge, concur.